Case 1:17-cv-23272-RNS Document 65 Entered on FLSD Docket 09/19/2019 Page 1 of 4




                          U ITED STATE DI TRI T OURT FOR THE
                               OUTHER DI TRICT OF FLORIDA


    Sharon Weinstock, et al.,

                   Plaintiffs,

                            V.                           Civil Action   o. 17-23272-Civ-Scola

    Islamic Republic of Iran, et al.,

                   Defendants.




            IT I HEREBY TIPULATED A D AGREED by Plaintiffs Sharon Weinstock,

    Moshe Weinstock, Geu la Wein lo k Aryeh Weinstock, Chaim Weinstock, Estate ofYitzchak

    Weinstock, Es tate of Dov Weinstock, Estate of Rabbi Simon Dolgin, and Estate of Shirley

    Dolgin (co llectively, the "Plaintiff:") and non-party Wells Fargo Bank     .A. (the "Bank") by

    and through their respective under igned coW1Sel, as follows :

           1.     This Protective Agreement (the 'Agreement") app lies to "Confidential

    [nform ation, 'as defined below produced or otherwise disclosed by the Bank to Plaintiffs.

          2.      The term "Confidential Information' as used in this Agreement means any

    record, docwnent, thing or information that is designated or lab led ' Confidential" by the

    Bank. The Bank shall not de ignate or label any record, document, thing or information as

    Confidential unless it has a good-faith legal and factual basis to do so.

          3.      Confidential Information shal l not be used or disclosed for any purpose other

    than in relation to Plaintiffs enforcement of judgments in the above captioned action (the
Case 1:17-cv-23272-RNS Document 65 Entered on FLSD Docket 09/19/2019 Page 2 of 4




    'Action"), including for the purpose of obtaining or discovering documents and information

    from third parties in order to enforce the judgment .

          4.      Once Confidential f nformation i produced it may be disclo cd summarized or

    otherwise communicated in whole or in part only in conne tion with the purposes set forth

    abov in cction 3 and only to the following:

                  a.     ounsel who represent partie in the Action and in any proceedings incident
                       to efforts to collect on or satisfy the judgments; su h counsel's employees,
                       agents, exp rts and consultants; and potential or anticipated witne e , and
                       their coun el, in the Action and in any such proceedings;

                  b. Any relevant coUtt, court personnel and court r porter ; and

                  c. Any per ons not encompas ed within (a)-(b) to whom disclosure is
                     reasonably necessary to effectuate the purposes set forth above in Section 3,
                     provided that a copy of this Protective Agreement and Order be provided to
                     such persons simullaneou ly with the disclosure of the Confidential
                     Information.

                  d. Any person or entity who ha previously seen the Confidential information

          5.      Plaintiffs shall show the Protectiv Order to any experts consultants or third-

    party witnesses at the time any documents are disclosed and, without assuming responsibility

    for any noncompliance, shall advise such experts, consultants or third-party witnesses to

   comply with the Protective Order.

          6.      Any    onfidcntial Information filed or othcrwi e submitted in any court shall be

    lodged under seal or shall be redacted from any pleadings or other filings or documents not

    filed under seal. Any person filing, submitting or otherwise using onfidential Information in

   any court proceeding shall make a reasonable effort to prevent the Confidential Information

    from becoming part of the public record.
Case 1:17-cv-23272-RNS Document 65 Entered on FLSD Docket 09/19/2019 Page 3 of 4




              7.          The obligations under this Protective Agreement and Order shall survive the

        termination of the Action and continue to bind Plaintiffs and the Bank and the parties to whom

     Confidential Information is disclosed.

              8.          This Protective Agreement and Order is without prejudice to the right of any

    party hereto to (a) apply to the Court for a further order relating to any Confidential

    Information, including making a challenge to a designation as Confidential; or (b) apply to the

    Court for an order permitting disclosure of Confidential Information other than as provided

    herein.

             9.          This Protective Agreement and Order may be signed by counsel in counterparts
    ,
    with the same force and effect as if all signatures appear on one document and email or

    facsimile copies of signatures shall have the same force and effect as original signatures. Upon

    execution, this Protective Agreement and Order shall have the effect of an agreement and is

    not conditioned on the Court's eventual so-ordering of this Protective Agreement and Order.




    Dated: September 6, 2019




    By ~ ~
                        Asher Perlin                                           Alex C. Lakatos

            Asher Perlin, Attorney at Law                            MA YER BROWN LLP
            4600 Sheridan St, Suite 303                              1999 K Street, NW
            Hollywood, FL 33021                                      Washington, DC 20006
            Telephone: 954-284-0900 ext. 102                         Telephone: 202-263-3312
            ashcr(o)ash~rpcrl in.corn                                a l,-1kato:-.tii·111rnverhrown.e1rn1


             rounsol
             ~
                           f',,r -'Pfaz'"'(l'{fi.,
                 .. ...,,1,.JU           IJ.   :/,   V               Counsel for Wells Fargo, NA .
Case 1:17-cv-23272-RNS Document 65 Entered on FLSD Docket 09/19/2019 Page 4 of 4
